Case 1:20-cv-01160-SHR-EB Document1 Filed 07/10/20 Page 1 of 7

CIVIL COMPLAINT FORM TO BE USED BY A PRO SE PRISONER

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

Alexander W. Ndaula

 

Full Name of Plaintiff Inmate Number
; civ No." QO-CN-\I (yO -
Vv. : (to be filled in hy the Clerk’s Office)
: Aumniasy | VW.
Clinton County Correctional Facility; ‘ (X) Demand for Jury Trial

 

: (__) No Jury Trial Demand

A ver. n: Severally and Individually :

Name of Defendant 2

Jason Kormanic, Asst Warden of operations: :
Severally and Individually FILED
N f Defendant 3 ‘ ike
— HARRISBURG, PA

 

 

Well Path Care; Severally and Individually : JUL & 7 2020
Name of Defendant 4 : Per _ Ay i
, Deputy Clerk

Jody Bainey, Medical Supervisor.

Name of Defendant 5

(Print the names of all defendants. If the names of all
defendants do not fit in this space, you may attach
additional pages. Do not include addresses in this

section).

I. NATURE OF COMPLAINT
Indicate below the federal legal basis for your claim, if known.
X Civil Rights Action under 42 U.S.C. § 1983 (state, county, or municipal defendants)

Civil Rights Action under Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388
(1971) (federal defendants)

Negligence Action under the Federal Tort Claims Act (FTCA), 28 U.S.C. § 1346, against the
United States

Page 1 of 6
Il.

Case 1:20-cv-01160-SHR-EB Document1 Filed 07/10/20 Page 2 of 7

ADDRESSES AND INFORMATION

A. PLAINTIFF
Ndaula, Alexander, W

Name (Last, First, MI)
Released on 12/17/19

Inmate Number
Clinton County Correctional Facility

 

Place of Confinement
58 Pine Mountain Road

 

Address
McElhattan, PA 17748

 

City, County, State, Zip Code

Indicate whether you are a prisoner or other confined person as follows:
Pretrial detainee

Civilly committed detainee

Immigration detainee (released)

Convicted and sentenced state prisoner

| PI |

Convicted and sentenced federal prisoner

B. DEFENDANT(S)
Provide the information below for each defendant. Attach additional pages if needed.

Make sure that the defendant(s) listed below are identical to those contained in the caption. If
incorrect information is provided, it could result in the delay or prevention of service of the
complaint.

Defendant 1:
Clinton County Correctional Facility

 

Name (Last, First)
Contract Correctional Facility

 

Current Job Title
58 Pine Mountain Road

Current Work Address
McElhattan, PA 17748

 

City, County, State, Zip Code

Page 2 of 6
Case 1:20-cv-01160-SHR-EB Document1 Filed 07/10/20 Page 3 of 7

Defendant 2:
Hoover, Angela

 

Name (Last, First)
Warden

Current Job Title
Clinton County Correctional Facility, 58 Pine Mountain Road

 

Current Work Address
McElhattan, Pa 17748

 

City, County, State, Zip Code

Defendant 3:
Kormanic, Jason

 

Name (Last, First)
Assistant Warden of operations

 

Current Job Title
Clinton County Correctional Facility, 58 Pine Mountain Road

 

Current Work Address
McElhattan, Pa 17748

 

City, County, State, Zip Code

Defendant 4:
Wellpath Care

 

Name (Last, First)
Medical Contractor

Current Job Title
Pennsylvania Regional Office, 600 N 12th Suite, Suite 100

 

Current Work Address
Lemoyne, PA 17043

 

City, County, State, Zip Code

Defendant 5:
Bainey, Jody

 

Name (Last, First)
Medical Director

 

Current Job Title
Clinton County Correctional Facility, 58 Pine Mountain Road

 

Current Work Address
McElhattan, Pa 17748

 

City, County, State, Zip Code
Page 3 of 6
Case 1:20-cv-01160-SHR-EB Document1 Filed 07/10/20 Page 4 of 7

IU. STATEMENT OF FACTS

State only the facts of your claim below. Include all the facts you consider important. Attach additional
pages if needed.

A. Describe where and when the events giving rise to your claim(s) arose.
Clinton County Correctional Facility, E-Block, 2nd Tier staircase

 

 

 

B. On what date did the events giving rise to your claim(s) occur?
between 09/02/2019 and 12/17/2019

 

C, What are the facts underlying your claim(s)? (For example: What happened to you?
Who did what?)

[ was an immigration detainee housed in the old part of the jail, when | slipped and

-fel-from-a-second floor staircase, rupturing my-right patellar tendon; The jail provided better care to local
county inmates. For instance, one county inmate who allegedly fell was kept in the hospital for at least a

“week, even though he suffered no fracture.

 

 

doctor determined there was internal tear, prescribed me pain medication, and made a referal to the
orthopedic. | was returned to the jail and placed in admnistrative lockdown for a few days.

or the next 3 1

weeks. The jail delayed n my appointment to see an n orthopedic which should've happened immediately.
layed by jail

oficlals- When surgery was conducted on OS ens | was dented post operation care, 2, and while still unde
E j srred to an

administrative isolation jail cell. Post surgery therapy i is critical to successful recovery was also delayed
and when it began therapy sessions would routinely be canceled. Due to the inadequate care for the

_patellar injury recovery has extended and necessitates additional surgery.

s-denied care

 

 

 

altogether.

 

The jail’s medical staff is neither trained nor equipped to handle major injuries or medical conditions.
~The jail lacks the medical facilities tor appropriate tansportation and housing of Serious injured or ill

detainees.

 

forced to take showers | in the sink it in my cell until my [iéleaee on 12/1 79,

 

 

Page 4 of 6
Case 1:20-cv-01160-SHR-EB Document1 Filed 07/10/20 Page 5 of 7

IV. LEGAL CLAIM(S)

You are not required to make legal argument or cite any cases or statutes. However, state what
constitutional rights, statutes, or laws you believe were violated by the above actions. If you intend to
assert multiple claims, number and set forth each claim in separate paragraphs. Attach additional pages if
needed.

a) Denied adequate medical care - (Knee injury)

 

 

 

 

 

b) Denied medical care - (Shoulder injury)

 

 

 

 

c) Violation of the ADA - (denied accomodations)

 

 

 

 

V. INJURY

Describe with specificity what injury, harm, or damages you suffered because of the events described
above.
1. Recovery time to the patellar tendon has unnecessarily been extended and requires additional correctiv

-SHFGery:
2. There was no treatment at all provided for the shoulder injury.

 

VL RELIEF

State exactly what you want the court to do for you. For example, you may be seeking money damages,
you may want the court to order a defendant to do something or stop doing something, or you may be
seeking both types of relief. If you are seeking monetary relief, state your request generally. Do not
request a specific amount of money.

1. Medical damages
-2_kost wages
3. Compensatory damages

4. Punitive damages

5. Treble damages

6. Legal costs

7. Other retief as to the court may be just and appropriate

 

 

Page 5 of 6
Case 1:20-cv-01160-SHR-EB Document1 Filed 07/10/20 Page 6 of 7

VIE. SIGNATURE

By signing this complaint, you represent to the court that the facts alleged are true to the best of your
knowledge and are supported by evidence, that those facts show a violation of law, and that you are not
filing this complaint to harass another person or for any other improper purpose.

Local Rule of Court 83.18 requires pro se plaintiffs to keep the court informed of their current address. If
your address changes while your lawsuit is being litigated, you must immediately inform the court of the
change in writing. By signing and submitting the complaint form, you agree to provide the Clerk’s Office
with any changes to your address where case-related papers may be served, and you acknowledge that
your failure to keep a current address on file with the Clerk’s Office may result in dismissal of your case.

Alexander Ndaula

 

Signature of Plaintiff

07/01/2020

 

Date

Page 6 of 6
0001

ee
SS
——SSS
———
———S
=SSSSS=
————
aoe:
——
_————
——
——————
—eEeEE—
——<
————S=—

Vv
r
0
N
FI
nl

0s'ts

80--SOLELHSOtcY

 
